DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  	In regards to claim(s) 1, Mayberry (US Patent No. 4,725,842) teaches a method for self-interference cancellation, the method comprising: 
providing an In-Band Full-Duplex (IBFD) system consisting of a single antenna and comprising a circulator having at least a transmitter port, a receiver port, and an impedance mismatch terminal (IMT) port, the IBFD system further comprising a transmitter connected to the transmitter port, a receiver connected to the receiver port, and an IMT circuit connected to the IMT port and operating between the antenna and the circulator ([Fig. 1] illustrates a IBFD system consisting of a single antenna 16, and comprising a circulator 14, having at least a transmitter port P2, a receiver port P1, and an impedance mismatch terminal P3, with a transmitter 10 connected to P2, a receiver 18 connected to P1, and a IMT circuit, isolation apparatus 12 connected to the IMT port and operating between the antenna and the circulator.); 
and configuring the IMT circuit to collect a secondary self-interference signal of the circulator and to manipulate the phase and angle of the secondary self-interference signal ([Col. 1, Line(s) 61 – Col. 2, Line 6] teaches configuring the isolation apparatus to collect a secondary self-interference signal of the circulator, portion of a transmission signal supplied through the circulator through the antenna, The isolation apparatus of the invention is arranged to intercept a portion of a transmission signal supplied through the circulator to the antenna and to reflect that portion back to the circulator with magnitude and phase characteristics which will, when the reflected portion is combined in the circulator with the leakage portion, cancel the leakage signal…”. This same functionality is also described in [Col. 2, Line(s) 66 – Col. 3, Line 4], [Col. 4, Line(s) 35-51]).
While Mayberry does teach where the IFBD system comprises varactor diodes ([Col, 5, Line(s) 27-50] teach “The physical structure of the isolation apparatus 12 Is shown in FIGS 2-5 of the drawings…The isolation apparatus 46 includes two leads 52 and 54 from integrators 36 and 38…that are feeding the in-phase...and quadrature…control bias signals through feed-through capacitors 56 and 58…and bias resistors 60 and 62 to variable capacitance diodes 64 and 66 known as ‘varactors’…” ), Mayberry differs from claim 1, in that Mayberry is silent on the IBFD system further comprising (iii) a varactor diode configured in parallel to the circulator. Other prior art of record such as Raaf (US 20180006795 A1) teaches in [Fig. 1 – Fig. 4] an IBFD system comprising a circulator 108 however is silent on a varactor diodes, and thus is silent on the IBFD system further comprising (iii) a varactor diode configured in parallel to the circulator, as arranged with the remaining elements of claim 1. Babakhani (USPGPub No. US 20180120390 A1) teaches an IFBD system comprising a circulator in Fig. 1. Babakhani further teaches where the IFBD system comprises varactor diodes in [Par. 46], “….A resistor divider could be utilized, but the two reverse-biased diode varactors are preferred. By changing the capacitance of the varactors…”, However Babakhani is silent on the IBFD system further comprising the varactor diode(s) being configured in parallel to the circulator, as arranged with the remaining elements of claim 1. Thus Independent claim 1 is regarded as allowable in view of the prior art of record.


In regards to claim 8, Mayberry teaches a single-antenna In-Band Full-Duplex system comprising: 
an antenna  ([Fig 1, Ref 16] teaches an antenna); 
a circulator having at least a transmitter port, a receiver port, and an impedance mismatch terminal (IMT) port ([Fig. 1, Ref 14] teaches a circulator having a transmitter port, P2, a receiver port P1, and an impedance mismatch port, P3); 
a transmitter connected to the transmitter port ([Fig. 1, Ref 10] teaches a transmitter connected to P2); 
a receiver connected to the receiver port ([Fig. 1, Ref 18] teaches a receiver connected to P1); and 
an IMT circuit connected to the IMT port and operatively coupled between the antenna and the circulator ([Fig. 1, Ref 12] teaches an IMT circuit, isolation apparatus, connected to P3 and operatively coupled between the antenna and the circulator.) 
wherein the transmitter and receiver are configured to operate on the same wavelength (See [Col. 1, Line(s) 14-20] “In some transmitter/receiver applications such as radar, it is desirable to utilize the same antenna for both transmitting and receiving, thus saving the space required for a second antenna and maximizing the antenna gain. It may also be desired to transmit and receive on essentially the same frequency simultaneously as in the manner of CW Doppler radar or a type of frequency diverse radar where the diversity is a relatively small fractional bandwidth…” ); and wherein the IMT circuit is configured to modify the magnitude and phase of a secondary self-interference signal to cancel a primary self-interference signal leaked from the transmitter port (([Col. 1, Line(s) 50 – Col. 2, Line 6] teaches configuring the isolation apparatus to modify the magnitude, amplitude, and phase of a secondary self-interference, transmission signal that is reflected, to cancel primary self-interference signal, leakage signal, leaked from the transmitter port, “The leakage signal that is transmitted by the circulator from the radar transmitter…The isolation apparatus of the invention is arranged to intercept a portion of a transmission signal supplied through the circulator to the antenna and to reflect that portion back to the circulator with magnitude and phase characteristics which will, when the reflected portion is combined in the circulator with the leakage portion, cancel the leakage signal…”. This same functionality is also described in [Col. 2, Line(s) 66 – Col. 3, Line 4], [Col. 4, Line(s) 35-51]).).
While Mayberry does teach where an IMT circuit comprises varactor diodes ([Col, 5, Line(s) 27-50] teach “The physical structure of the isolation apparatus 12 Is shown in FIGS 2-5 of the drawings…The isolation apparatus 46 includes two leads 52 and 54 from integrators 36 and 38…that are feeding the in-phase...and quadrature…control bias signals through feed-through capacitors 56 and 58…and bias resistors 60 and 62 to variable capacitance diodes 64 and 66 known as ‘varactors’…” ), Mayberry differs from claim 8, in that Mayberry is silent on the IMT circuit comprising (iii) a varactor diode configured in parallel to the circulator. Other prior art of record such as Raaf (US 20180006795 A1) while teaching in [Fig. 1 – Fig. 4] an IMT circuit comprising a circulator 108 however is silent on a varactor diodes, and thus is silent on the the IMT circuit comprising (iii) a varactor diode configured in parallel to the circulator, as arranged with the remaining elements of claim 8. Prior art such as Babakhani (USPGPub No. US 20180120390 A1) teaches an IMT circuit comprising a circulator in Fig. 1. Babakhani further teaches where the IMT circuit comprises varactor diodes in [Par. 46], “….A resistor divider could be utilized, but the two reverse-biased diode varactors are preferred. By changing the capacitance of the varactors…”, However Babakhani is silent on the IMT system further comprising the varactor diode(s) being configured in parallel to the circulator, as arranged with the remaining elements of claim 8. Thus Independent claim 8 is regarded as allowable in view of the prior art of record.



In regards to claim 13, Mayberry teaches a method for increasing usable capacity of an electromagnetic spectrum for a communication device, the method comprising: 
establishing a transmitting channel between a transmitter and a single antenna in an In-Band Full-Duplex system, the transmitting channel including a circulator operatively coupled to the transmitter and to the single antenna ([Col. 3, Line(s) 59-67] “Referring to the drawings, particularly FIG. 1, a typical CW radar transmitter is shown at 10. The output of the transmitter 10 is passed to the isolation apparatus of the invention 12 through a conventional circulator 14 and is then radiated at antenna 16….”);
 establishing a receiving channel between a receiver and the single antenna, the receiving channel including the circulator, the circulator operatively coupled to the receiver([Col. 3, Line(s) 59-67] “Incoming radar return signals reach the radar receiver by the way of antenna 16, the isolation apparatus 12 and the circulator 14.”);
operating an impedance mismatch terminal (IMT) circuit between the circulator and the single antenna to collect a secondary self-interference signal of the circulator and to manipulate a phase and angle of the secondary self-interference signal to cancel at least a portion of a primary self-interference signal leaked from a transmitter port of the transmitter (([Col. 1, Line(s) 50 – Col. 2, Line 6] teaches operating an impedance mismatch terminal via an isolation apparatus between the circulator and the single antenna to collect a secondary self-interference signal of the circulator, portion of a transmission signal supplied through the circulator through the antenna, and to manipulate the phase and angle of that signal to cancel at least a portion of a primary self-interference signal leaked from a transmitter port of the transmitter, leakage signal, “The leakage signal that is transmitted by the circulator from the radar transmitter to the radar receiver…The isolation apparatus of the invention is arranged to intercept a portion of a transmission signal supplied through the circulator to the antenna and to reflect that portion back to the circulator with magnitude and phase characteristics which will, when the reflected portion is combined in the circulator with the leakage portion, cancel the leakage signal…”. This same functionality is also described in [Col. 2, Line(s) 66 – Col. 3, Line 4], [Col. 4, Line(s) 35-51]).),  wherein cancellation of the at least a portion of the primary self-interference signal increases the usable capacity of the electromagnetic spectrum of the In-Band Full-Duplex system ([Col. 3, Line9s) 10-14] “It is a further object of the present invention to provide such isolation over a predetermined frequency range that exceeds the frequency ranges presently achievable with conventional devices”, Also see [Col. 8, Line(s) 60-67]).
While Mayberry does teach where an IMT circuit comprises varactor diodes ([Col, 5, Line(s) 27-50] teach “The physical structure of the isolation apparatus 12 Is shown in FIGS 2-5 of the drawings…The isolation apparatus 46 includes two leads 52 and 54 from integrators 36 and 38…that are feeding the in-phase...and quadrature…control bias signals through feed-through capacitors 56 and 58…and bias resistors 60 and 62 to variable capacitance diodes 64 and 66 known as ‘varactors’…” ), Mayberry differs from claim 13, in that Mayberry is silent on the IMT circuit comprising a varactor diode configured in parallel to the circulator. Other prior art of record such as Raaf (US 20180006795 A1) while teaching in [Fig. 1 – Fig. 4] an IMT circuit comprising a circulator 108 however is silent on a varactor diodes, and thus is silent on the IMT circuit comprising (iii) a varactor diode configured in parallel to the circulator, as arranged with the remaining elements of claim 13.  Prior art such as Babakhani (USPGPub No. US 20180120390 A1) teaches an IMT circuit comprising a circulator in Fig. 1. Babakhani further teaches where the IMT circuit comprises varactor diodes in [Par. 46], “….A resistor divider could be utilized, but the two reverse-biased diode varactors are preferred. By changing the capacitance of the varactors…”, However Babakhani is silent on the IMT system further comprising the varactor diode(s) being configured in parallel to the circulator, as arranged with the remaining elements of claim 13.



Thus Independent claim 13 is regarded as allowable in view of the prior art of record. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476